DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Eric Curtin on 07/06/2022.
	The application has been amended as follows:

1 (Currently Amended) A modular 

a housing module 
a communication bus for relaying an indication of the power consumption of the computing devices;
at least one temperature sensor for sensing a temperature near the computing devices; 
said one or more fan cassettes
a fan comprising a fan inlet for pulling ambient air therein; and a fan outlet for pushing conditioned air thereout; a stator; and a rotor provided with blades for drawing the ambient air from the fan inlet to the fan outlet, and a fan motor for rotating the rotor relative to the stator;
at least one damper provided in the cassette, for directing a flow of air output by the fan toward the rear side or the front side of the housing module; 
a damper actuator, for changing an orientation of the at least one damper;
a controller operatively connected to the fan motor and to the communication bus, the controller being configured to increase or decrease  and based on the temperature sensed by the at least one temperature sensor;
the controller being operatively connected to the temperature sensor and to the damper actuator, for controlling the damper actuator to change the orientation of the at least one damper based on the temperature sensed near the computing devices;
a power supply for powering the fan motor and the controller; and
a cassette for housing the fan, the power supply and the controller[[,]]; and
wherein controlling operation of the fan motor based on the power consumption of the computing devices provides near real-time control on a temperature inside the housing module.
2	(Cancelled)

3	(Cancelled)

4	(Cancelled)
5	(Currently Amended) The modular enclosure according to claim [[4]]1, wherein for each of the one or more fan cassette, the controller is configured to control the damper actuator to position the at least one damper to redirect the air outputted by the fan toward the rear side of the housing module, outside of the housing module, when the temperature sensed near the one or more computing devices is above a predetermined threshold; and to redirect air outputted by the fan toward the front side of the housing module, back to the computing devices,  when the temperature is below a predetermined threshold.
6	(Currently Amended) The modular enclosure according to claim 1, comprising at least three of said fan cassettes, the at least three fan cassettes forming a fan cassette cluster, wherein:
the communication bus is operatively connected to respective communication ports of the respective fan cassettes, for communicating thereto the indication of the power consumption of the computing devices; and for communicating thereto an indication of an operational status of the respective fan cassettes of the cluster, 
the controller of each of the fan cassettes
7	(Currently Amended) The modular enclosure according to claim 6, wherein the controller of any given one of the at least three fan cassettes is configured to operate independently, when no other fan cassette is detected or when the operational statuses of adjacent fan cassette is detected as inactive, and to operate in conjunction with the other fan cassettes of the cluster, when the operational statuses of adjacent ones of the fan cassettes is detected as active.
8	(Currently Amended) The modular enclosure according to claim 6, wherein the cluster of fan cassette is configured as a N+1 redundancy cluster, where each fan cassette has one of the adjacent ones of the fan cassettes act has as a fan cassette backup.

10	(Currently Amended) The modular enclosure according to claim [[2]]1, comprising:
	an electrical panel;
	and one or more condition sensors including at least one of a pressure sensor; additional temperature sensors; a humidity sensor, and current and voltage sensors for determining the power consumption of the computing devices; and 9
	wherein the controller of each fan cassette is operatively connected to the one or more condition of the fan cassette further based on readings of the one or more condition sensors.

12	(Currently Amended) The modular enclosure according to claim 1, further comprising a, the platform and roof being 

13	 (Currently Amended) The modular enclosure according to claim 12, wherein:
	the roof comprises a forward section overhanging on the front side of the housing module,
	the platform comprises a front section extending frontward of the housing module on the front end thereof, and 
	the forward section of the roof and the front section of the platform being configured for connecting to a forward section and a front section of a similar adjacent modular enclosure.


15	(Currently Amended) The modular enclosure according to claim 14, further comprising a support assembly connected to the platform, for positioning the platform


17	(Currently Amended) The modular enclosure according to claim 16, comprising at least one plenum section provided with a plenum inlet

Allowable Subject Matter
Claims 1 and 5-19 are allowed, and claims 2-4 are cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are allowable because no single reference or combination of references anticipate or make obvious the above mentioned claims. 
More specifically the application is allowed because related prior arts for cooling device with evaporators, does not disclose, teach or suggest, following subject matter in claims:  
a housing module mounted on the platform, the housing module having two lateral sides, a rear side, a front side, and a roof, together defining an interior volume for housing computing devices and one or more fan cassettes; 
a communication bus for relaying an indication of the power consumption of the computing devices;
at least one temperature sensor for sensing a temperature near the computing devices; 
said one or more fan cassettes cassette, each comprising:
a fan comprising a fan inlet for pulling ambient air therein; and a fan outlet for pushing conditioned air thereout; a stator; and a rotor provided with blades for drawing the ambient air from the fan inlet to the fan outlet, and a fan motor for rotating the rotor relative to the stator;
at least one damper provided in the cassette, for directing a flow of air output by the fan toward the rear side or the front side of the housing module; 
a damper actuator, for changing an orientation of the at least one damper;
a controller operatively connected to the fan motor and to the communication bus, the controller being configured to increase or decrease controlling a rotational speed of the fan motor on the basis of the power consumption of the computing devices received via the communication bus and based on the temperature sensed by the at least one temperature sensor;
the controller being operatively connected to the temperature sensor and to the damper actuator, for controlling the damper actuator to change the orientation of the at least one damper based on the temperature sensed near the computing devices;
a power supply for powering the fan motor and the controller; and
a cassette for housing the fan, the power supply and the controller[[,]]; and
wherein controlling operation of the fan motor based on the power consumption of the computing devices provides near real-time control on a temperature inside the housing module.

Following are the related prior arts for claims 1 and 8.
1-David A. Bartek US 6,407,533.
Bartek teaches following subject matter/elements of the claim 1, 
disclose a housing module (fig. 1-3 item 12), the housing module having two lateral  sides, a rear side, a front side, and a roof, together defining an interior volume for housing computing devices (inside rack item 14, item 30) and one or more fan (item 26, 32); 
a fan (item 14) comprising a fan inlet for pulling ambient air therein; and a fan outlet for pushing conditioned air thereout; a stator; and a rotor provided with blades (parts of fans to produce flow) for drawing the ambient air from the fan inlet (18 or 36 based on flow direction) to the fan outlet (18 or 36 based on flow direction), and a fan motor for rotating the rotor relative to the stator; (Fig. 1 item 14)
at least one damper (item 22 and 24) provided in the housing, for directing a flow of air output by the fan toward the rear side or the front side of the housing module; (Fig. 1)
a damper actuator (Col. 2 line 61-63 dampers are provided as bimetallic spring operated), for changing an orientation of the at least one damper; (Col. 2 lines 60-61 “dampers are provided as bimetallic spring operated units that are preferably thermostatically controlled.” Also other mechanisms can be used see Col. 5 lines 62-67)
But does not teach rest of the claim subject matter of the claim 1, particularly, arrangements of damper and related controls based on power consumption of the computing devices and temperature. 
2-Michael T. Reher US 5,215,834.
Reher teaches following subject matter/elements of the claim 1, 
Fig. 1 disclose a housing module (item 12), the housing module having two lateral  sides, a rear side, a front side, and a roof, together defining an interior volume for housing batteries and one or more fan (item 14); 
a fan (item 14) comprising a fan inlet for pulling ambient air therein; and a fan outlet for pushing conditioned air thereout; a stator; and a rotor provided with blades for drawing the ambient air from the fan inlet (18 or 36 based on flow direction) to the fan outlet (18 or 36 based on flow direction), and a fan motor for rotating the rotor relative to the stator; (Fig. 1 item 14)
at least one damper provided in the cassette, for directing a flow of air output by the fan toward the rear side or the front side of the housing module;
a damper actuator, for changing an orientation of the at least one damper; (Col. 4 lines 30-35 “an electrically, pneumatically, or mechanically controlled damper”)
But does not teach rest of the claim subject matter of the claim 1, particularly, arrangements of damper and related controls based on power consumption of the computing devices and temperature.

3-Prior art Chih-Wei YANG US 2019/0387646.
Disclose controlling air flow/fan and damper based on load sensing and temperature sensing to maintain temperature. See Fig. 8 and Para 0035 “The CMC 270 can account for many parameters of the network system 200, including, but not limited to a CPU's present utility, a read/write status of a storage device, and node temperature. For example, the CMC 270 can detect that the system component 220 is operating at a higher utilization rate than the system component 225,…..”
But does not teach rest of the subject matter of claim 1.
	Prior arts, Bartek, Reher and YANG disclose related structural elements for an housing for cooling computing equipment, having a fan and a damper as cooling system, but none of the references either alone or in combination fails to teach or fairly suggest or render obvious above structure.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUKUNDBHAI G PATEL whose telephone number is (571)270-1364.  The examiner can normally be reached on Mon-Thu 7Am-6pm Fri 7-12 pm (Flex).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash P Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MUKUNDBHAI G PATEL/           Primary Examiner, Art Unit 2835